 
 


EXHIBIT 10.13 (B)




Promissory Note




Amount:
U.S. $ 800,000.00


Name of Debtor:  
Mamdouh & Basem Philipco
   
Address of Debtor: 
Nefertari Street Luxor, Egypt


Name of Debtor: Mamdouh & Basem Philipco


Address of Debtor: Nefertari Street Luxor, Egypt


On or before August 1, 2006, we the Debtor shall pay to the order of the
Creditor, Sonesta International Hotels Limited, whose address is c/o Sonesta
International Hotels Corporation, 116 Huntington Avenue, Floor 9, Boston,
Massachusetts, U.S.A., by virtue of this promissory note, the sum stated above,
which is Eight Hundred Thousand United States Dollars (U.S. $800,000.00), as we
received such value in cash. Payment shall be made at the address of the
Creditor and any dispute arising out of this promissory note shall be settled by
the Cairo courts.


In the event that we do not make full and timely payment, the full outstanding
amount shall automatically bear a delay interest of 8% (eight percent) annually,
accruing from the due date until the date of full payment, without need for any
notice, procedure, or protest.


The Creditor shall have the right to assign this promissory note at its
discretion, without need for our consent. Our liability for the amount set forth
in this promissory note shall be released only after the Creditor, or its
assignee, endorses this promissory note to the effect that it has received
payment in full and has delivered the original promissory note to us.


Made as of June 1, 2005
 


Debtor:
Mamdouh & Basem Philipco
   
By:
/S/__________________________________
   
Name:
Mamdouh Philippe Megalaa
   
Title:
President



 
I hereby jointly and severally guarantee the payment of the above-mentioned
amount. The Creditor shall have the right to demand payment from me, on a
several basis, without need for first demanding payment from the Debtor.


Made as of June 1, 2005


Guarantor: Mamdouh Philippe Megalaa
By: /S/ __________________________________

